Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first table".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide et al. (US 2015/0046990) hereafter Oberheide in view of Bhatt et al. (US 2018/0167386) hereafter Bhatt.
	1. Oberheide discloses a biometric authentication device comprising: 
a memory, and 
a processor coupled to the memory and configured to execute a process including: 
receiving user identification information and sensor type information from a terminal (para 22,39, 47); 
confirming whether or not the received sensor type information has a predetermined relationship with a registered sensor type information corresponding to the received user identification that is among sensor type information of biometric sensors that have acquired biometric data registered for respective user identification information (para 43, 65; see also fig 9 and corresponding text); and 
controlling, based on the confirmed sensor type information having the predetermined relationship, re-register biometric data (para 43, fig 9 and corresponding text).
Oberheide does not explicitly disclose the issuance of a password to be used.  However, in an analogous art, Bhatt discloses decentralized biometric enrollment including the issuance of a password to be used to register biometric data (para 19-23). It would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the implementation of Oberheide with the implementation of Bhatt in order to simplify enrollment of biometric samples (para 2).

(Oberheide, para 22, 39, 47; Bhatt, para 11), acquired biometric data (Oberheide, para 43, 65; Bhatt, para 22-24, 37), sensor type information of biometric sensors that have acquired the biometric data (Oberheide, para 43, 65; Bhatt, para 27), passwords (Oberheide, para 23, 39, 47; Bhatt, para 19-23), and password issuance flags indicating whether or not the passwords are to be issued and indicating that the passwords wait to be issued when the password issuance flags are enabled (Bhatt, para 16), and referencing, in response to the received sensor type information, a second table storing information indicating whether or not sensor type information has the predetermined relationship with other sensor type information (Bhatt, para 13, 27-31; see also fig 4 and corresponding text), and wherein the controlling includes controlling the enabling of the password issuance flags and controlling the issuance of the passwords (Bhatt, para 16, 27).

6. Bhatt and Oberheide discloses the biometric authentication device according to claim 2, wherein the first table stores mail addresses for the respective user identification information, and wherein the confirming further includes acquiring a mail address corresponding to the received user identification information from the first table when the sensor type information having the predetermined relationship with the received user identification information does not exist in the first table, and sending the password to the mail address (Bhatt, para 17).

7. Bhatt and Oberheide discloses the biometric authentication device according to claim 1, wherein the confirming further includes generating and temporally storing, when the sensor type information having the predetermined relationship with the received user identification information (Bhatt, fig 4 and corresponding text; Oberheide, fig 9 and corresponding text).

8. Bhatt and Oberheide discloses the biometric authentication device according to claim 1, wherein the controlling further includes notifying a terminal that is paired with a terminal for which the biometric data has already been registered of a permission of biometric data registration (Bhatt, para 16, 17).

Claims 9-10 are similar in scope to claims 1-2 and are rejected under similar rationale.

Claim 14 is similar in scope to claim 1 and is rejected under similar rationale.

Allowable Subject Matter
Claims 3-5, 10-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439